DETAILED ACTION
The following claims are pending in this office action: 1-23
The following claims are amended: 1-11, 14, and 19-20
The following claims are new: 22-23
The following claim is cancelled: -
Claims 1-23 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The objections to claims 1, 3-4, and 7-8 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 01/27/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant notes: Independent claim 1 as amended, inter alia: “An integrated circuit comprising: a plurality of protective nodes.”  This limitation has been mapped to Kose et al. "On-chip point-of-load voltage regulator for distributed power supplies;" Proceedings of the 20th symposium on Great lakes symposium on VLSI; 2010; pg. 377-380 below and rejected accordingly.  Note that an electric power delivery system as an integrated circuit is well know in the art as taught by Kose and other prior art of record below.  
Applicant notes: Croguennec does not teach processing information representative of a disturbance corresponding to a modification of an internal state of an integrated circuit that includes an IED.  A power delivery system that includes an IED is disclosed by Finney.  A power delivery system as an integrated circuit is taught by Kose.  A modification of an internal state of an integrated circuit is taught 
Applicant notes: “modifying Finney to integrate a plurality of IEDs in an integrated circuit would render Finney inoperable for its intended purposes since the electrical equipment to be monitored by the IEDs is located in different locations of the electric power delivery system”.  If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. MPEP 2143.01, Section V.  The intended purpose of the IEDs in Finney is to protect the electrical power system [see para. 0021 of Finney].  None of the modifications described would make the IEDs of Finney unsatisfactory to protect the system.  In fact, the modifications are improvements that augment the protective functions as per the reasons stated in the 103 rejection below (i.e., allow for the protective element to function in integrated environments, prevent device data from being corrupted or deleted, and synchronize protective elements).  Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process, or an IED that is unable to protect the system and so the applicant’s argument is not persuasive.  
Independent claims 11 and 20 are amended in a similar way to claim 1 and is mapped to Kose et al. "On-chip point-of-load voltage regulator for distributed power supplies;" Proceedings of the 20th symposium on Great lakes symposium on VLSI; 2010; pg. 377-380 below and rejected accordingly.  
Dependent claims 2-10, 12-19, and 21-23 depend on independent claims 1, 11, and 16.  The amended elements in the independent claims have been mapped to Kose et al. "On-chip point-of-load voltage regulator for distributed power supplies;" Proceedings of the 20th symposium on Great lakes symposium on VLSI; 2010; pg. 377-380 below, and so any additional features to the dependent claims are Croguennec et al. (US Patent No. 8,352,752) and Meriac et al. (US Pub. 2019/0391888 in the 103 rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Finney et al. (US Pub. 2013/0250458) (hereinafter “Finney”), in view of Croguennec et al. (US Patent No. 8,352,752) (hereinafter “Croguennec”), and in view of Kose et al. "On-chip point-of-load voltage regulator for distributed power supplies;" Proceedings of the 20th symposium on Great lakes symposium on VLSI; 2010; pg. 377-380 (hereinafter “Kose”)

As per claim 1, Finney teaches an [integrated] circuit comprising: a plurality of protective nodes, each protective node of the plurality of protective nodes comprising: ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes].  The electronic circuit as an integrated circuit more clearly is taught by Kose below) 
a respective monitoring circuit configured to process information representative of a detection of a disturbance generated by a detection circuit [, wherein the disturbance corresponds to a modification of an internal state of the integrated circuit]; and ([Finney, Fig. 3A, para. 0046] the IED comprises a protection module [a monitoring circuit/hardware module – see for example, Fig. 5-13] configured to monitor [process information] any of a wide variety of electrical component.  [Para. 0048] each protective module may receive inputs from the input module [a detection circuit] that provide a plurality of electrical measurement inputs; [Para. 0025] the input electrical measurements verify the detection of electrical disturbances [information representative of a disturbance]. Wherein the disturbance corresponds to a modification of an internal state of the integrated circuit is taught by Croguennec below)
a respective reaction circuit configured [to perform a countermeasure] controlled by the respective monitoring circuit [, wherein the countermeasure comprises modifying the internal state of the integrated circuit].  ([Finney, Para. 0042; claim 4] the IED comprises an output module [respective reaction circuit].  When an electrical disturbance is detected by the protection module, the output module provides control and/or feedback signals that result in one or more protective measures such as generating a trip output to cause a breaker to trip based on the output of the protection logic.  A respective reaction circuit performing a countermeasure, wherein the countermeasure comprises modifying the internal state of the integrated circuit is taught by Croguennec below)
Finney does not clearly teach the electronic circuit as an integrated circuit.  (However, see Finney para. 0032 – the IED refers to any microprocessor-based device that controls/automates/protects monitored equipment.  Such equipment includes programable logic controllers, implying the protected equipment/electronic circuit is an integrated circuit)
However, Kose teaches the electronic circuit as an integrated circuit.  (Kose, pg. 1, sec. Introduction; DC-DC voltage converters/regulators are generally used as power supplies in deep submicrometer integrated circuits, which are part of the integrated circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Kose to include the electronic circuit as an integrated circuit.  One of ordinary skill in the art would have been on-chip voltage regulators are required for noise sensitive circuits to generate and regulate the supply voltage to the load circuitry.  (Kose, pg. 1, sec. Introduction)
Finney in view of Kose does not clearly teach wherein the disturbance corresponds to a modification of an internal state of the integrated circuit; and a respective reaction circuit configured to perform a countermeasure, wherein the countermeasure comprises modifying the internal state of the integrated circuit.  
However, Croguennec teaches wherein the disturbance corresponds to a modification of an internal state of the integrated circuit; and ([Croguennec, col. 1, ln. 37-41; col. 1, ln. 49-51] a hacker may subject the smart card [an integrated circuit device - see col. 3, ln. 54-59] to various kinds of radiation, such as laser light directed to internal circuits in an attempt to corrupt protected data [modification of internal state], which is the disturbance protected against by the countermeasure)
a respective reaction circuit configured to perform a countermeasure, wherein the countermeasure comprises modifying the internal state of the integrated circuit. ([Croguennec, Fig. 2, col. 5, ln. 36-57] a countermeasure circuit [respective reaction circuit] performs a countermeasure on an integrated circuit device [see col. 3, ln. 54-59] such as resetting, powering-down, or triggering an alarm which modify the internal state of the of the integrated circuit from an actively processing state to a different state)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney in view of Kose with the teachings of Croguennec to include wherein the disturbance corresponds to a modification of an internal state of the integrated circuit; and a respective reaction circuit configured to perform a countermeasure, wherein the countermeasure comprises modifying the internal state of the integrated circuit.  One of ordinary skill in the art would have been motivated to make this modification because such countermeasure would prevent data stored in the device from being corrupted and prevent the security of the device from being breached.  (Croguennec, col. 4, ln. 1-5)

As per claim 2, Finney in view of Croguennec and Kose teaches claim 1.  
Finney also teaches wherein each protective node comprises the detection circuit coupled to the respective monitoring circuit, ([Finney, para. 0048] each protective module may receive inputs from the input module [a detection circuit]; [Para. 0042] All measurement inputs made available to protective modules are made to the IED via the input module [the detection circuit], and received by the protection module) wherein the detection circuit is configured to detect a disturbance.  ([Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance])

As per claim 3, Finney in view of Croguennec and Kose teaches claim 2.  
Finney also teaches wherein each monitoring circuit of the [integrated] circuit is configured to receive information from all detection circuits of the [integrated] circuit.  ([Finney, para. 0042; 0048] each protective modules may receive all inputs from the input modules [a plurality of detection circuits] which include a number of independent measurement devices such as current transformers, voltage transformers, temperature sensors, light sensors that provide a plurality of electrical measurement inputs [see, for example, para. 0023].  The electronic circuit as an integrated circuit more clearly is taught by Kose below)
Finney in view of Croguennec does not clearly teach the electronic circuit as an integrated circuit.  (However, see Finney para. 0032 – the IED refers to any microprocessor-based device that controls/automates/protects monitored equipment.  Such equipment includes programable logic controllers, implying the protected equipment/electronic circuit is an integrated circuit)
integrated circuit.  (Kose, pg. 1, sec. Introduction; DC-DC voltage converters/regulators are generally used as power supplies in deep submicrometer integrated circuits, which are part of the integrated circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney, Kose and Croguennec for the same reasons as disclosed above.

As per claim 4, Finney in view of Croguennec and Kose teaches claim 1.  
Finney also teaches wherein each monitoring circuit of the [integrated] circuit is configured to communicate to each other of the monitoring circuits of the [integrated] circuit. ([Finney, para. 0037; 0043; Fig. 3B] each IED is in communication with other IEDs, and each of the plurality of protection modules [monitoring circuits] is in communication with each other protection module by means of a bus 420 [see para. 0047 and Fig. 4].  The electronic circuit as an integrated circuit more clearly is taught by Kose below)
Finney in view of Croguennec does not clearly teach the electronic circuit as an integrated circuit.  (However, see Finney para. 0032 – the IED refers to any microprocessor-based device that controls/automates/protects monitored equipment.  Such equipment includes programable logic controllers, implying the protected equipment/electronic circuit is an integrated circuit)
However, Kose teaches the electronic circuit as an integrated circuit.  (Kose, pg. 1, sec. Introduction; DC-DC voltage converters/regulators are generally used as power supplies in deep submicrometer integrated circuits, which are part of the integrated circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney, Kose and Croguennec for the same reasons as disclosed above.

As per claim 7, Finney in view of Croguennec and Kose teaches claim 1.  
Finney also teaches wherein a protective node of the plurality of protective nodes comprises ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes]; [Fig. 3A; para. 0042] each IED includes input modules) a plurality of detection circuits coupled to the respective monitoring circuit, ([Para. 0042, 0048] each protective module may receive all inputs from the input modules [a plurality of detection circuits]) each detection circuit of the plurality of detection circuits configured to detect disturbances. ([Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance])

As per claim 8, Finney in view of Croguennec and Kose teaches claim 1.  
Finney also teaches wherein a protective node of the plurality of protective nodes comprises a plurality of reaction circuits coupled to the respective monitoring circuits, [each reaction circuit of the plurality of reaction circuits configured to perform countermeasures controlled by the respective monitoring circuit] ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes]; [Fig. 3A; para. 0042] each IED includes output modules that provide a number of feedback signals [reaction circuits].  Each reaction circuit of the plurality of reaction circuits configured to perform countermeasures controlled by the respective monitoring circuit is taught by Croguennec below) 
Finney does not clearly teach each reaction circuit of the plurality of reaction circuits configured to perform countermeasures controlled by the respective monitoring circuit. 
However, Croguennec teaches each reaction circuit of the plurality of reaction circuits configured to perform countermeasures controlled by the respective monitoring circuit. ([Croguennec, col. 5, ln. 50-52] the detection circuit triggers [controls] each of a plurality of countermeasure [reaction] circuits configured to perform protective countermeasures to maintain the security of the device)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney in view of Kose with the teachings of Croguennec to include each reaction circuit of the plurality of reaction circuits configured to perform countermeasures controlled by the respective monitoring circuit.  One of ordinary skill in the art would have been motivated to make this modification because such a plurality of reaction circuits can beneficially detect and protect against different types of attacks and be optimally implemented on different types of electronic circuits, such as modification of memory for particular types of secure memory circuits.  (Croguennec, col. 9, ln. 44-56; col. 6, ln. 43-58)

As per claim 9, Finney in view of Croguennec and Kose teaches claim 1.  
Finney also teaches wherein the [integrated] circuit is a microcontroller.  ([Finney, para. 0032] the IED is a microprocessor-based device that monitors/protects a programmable logic controller and other types of electronic controller circuits [microcontrollers].  The electronic circuit as an integrated circuit more clearly is taught by Kose below)
Finney in view of Croguennec does not clearly teach the electronic circuit as an integrated circuit.  (However, see Finney para. 0032 – the IED refers to any microprocessor-based device that controls/automates/protects monitored equipment.  Such equipment includes programable logic controllers, implying the protected equipment/electronic circuit is an integrated circuit)
However, Kose teaches the electronic circuit as an integrated circuit.  (Kose, pg. 1, sec. Introduction; DC-DC voltage converters/regulators are generally used as power supplies in deep submicrometer integrated circuits, which are part of the integrated circuit)


As per claim 10, Finney in view of Croguennec and Kose teaches claim 1.  
Finney in view of Kose does not clearly teach further comprising a reset circuit configured to reset the integrated circuit based on a reaction circuit of a protective node of the plurality of protective nodes.  
However, Croguennec teaches further comprising a reset circuit configured to reset the integrated circuit based on the reaction circuit ([Croguennec, Col. 6, ln. 64-65; Fig. 2] the reset countermeasure circuit [a reaction circuit] can be triggered to reset a portion of the electronic device.  [Col. 6, ln. 23-41] The reset is performed by an interrupt [a reset circuit] of a microprocessor) of a protective node of the plurality of protective nodes.  ([Col. 5, ln. 36-49] the reset countermeasure circuit in combination with a circuit out of a second group of circuits/detection cells [a protective node of the plurality of protective nodes – see col. 8, ln. 2-4 and Fig. 3] in order to reset a portion of the device)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Croguennec in view of Kose to include further comprising a reset circuit configured to reset the integrated circuit based on a reaction circuit of a protective node of the plurality of protective nodes.  One of ordinary skill in the art would have been motivated to make this modification because such a protective action can secure the device against a hacker targeting the device, preventing the security of the device from being breached.  (Croguennec, col. 3, ln. 59-67 to col. 4, ln. 1-5)

As per claim 11, Finney teaches a method comprising detecting a disturbance in an [integrated] circuit ([Finney, Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance) with a first detection circuit ([Para. 0042, 0048] a protection module may receive inputs electrical measurements from a input module [a first detection]) of a first protective node of a plurality of protective nodes of the [integrated] circuit [, wherein the disturbance corresponds to a modification of an internal state of the integrated circuit]; ([Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes].  The electronic circuit as an integrated circuit more clearly is taught by Kose below.  Wherein the disturbance corresponds to a modification of an internal state of the integrated circuit is taught by Croguennec below)
processing information representative of the detected disturbance with a first monitoring circuit of the first protective node; and ([Finney, Fig. 3A, para. 0046] the IED comprises a protection module [a monitoring circuit/hardware module – see for example, Fig. 5-13] configured to monitor [process information] any of a wide variety of electrical components [information representative of a detection of a disturbance – see para. 0023 and para. 0025])
	performing [a first countermeasure] with a first reaction circuit of the first protective node based on an output of the first monitoring circuit, [wherein performing the first countermeasure comprises modifying the internal state of the integrated circuit]. ([Finney, para. 0042; claim 4] the IED comprises an output module [respective reaction circuit].  When an electrical disturbance is detected by the protection module, the output module provides control and/or feedback signals that result in one or more protective measures such as generating a trip output to cause a breaker to trip based on the output of the protection logic [performs a countermeasure].  Performing a first countermeasure with a first respective reaction circuit, wherein performing the first countermeasure comprises modifying the internal state of the integrated circuit is clearly taught by Croguennec below)
Finney does not clearly teach the electronic circuit as an integrated circuit; wherein the disturbance corresponds to a modification of an internal state of the integrated circuit; and a performing a first countermeasure with a first respective reaction circuit, wherein performing the first countermeasure comprises modifying the internal state of the integrated circuit.  (However, see Finney para. 0032 – the IED refers to any microprocessor-based device that controls/automates/protects monitored equipment.  Such equipment includes programable logic controllers, implying the protected equipment/electronic circuit is an integrated circuit)
However, Kose teaches the electronic circuit as an integrated circuit.  (Kose, pg. 1, sec. Introduction; DC-DC voltage converters/regulators are generally used as power supplies in deep submicrometer integrated circuits, which are part of the integrated circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Kose to include the electronic circuit as an integrated circuit.  One of ordinary skill in the art would have been motivated to make this modification because on-chip voltage regulators are required for noise sensitive circuits to generate and regulate the supply voltage to the load circuitry.  (Kose, pg. 1, sec. Introduction)
Finney in view of Kose does not clearly teach wherein the disturbance corresponds to a modification of an internal state of the integrated circuit; and a performing a first countermeasure with a first respective reaction circuit, wherein performing the first countermeasure comprises modifying the internal state of the integrated circuit. 
However, Croguennec teaches wherein the disturbance corresponds to a modification of an internal state of the integrated circuit; and ([Croguennec, col. 1, ln. 37-41; col. 1, ln. 49-51] a hacker may subject the smart card [an integrated circuit device - see col. 3, ln. 54-59] to various kinds of radiation, such as laser light directed to internal circuits in an attempt to corrupt protected data [modification of internal state], which is the disturbance protected against by the countermeasure)
performing a first countermeasure with a first respective reaction circuit, wherein performing the first countermeasure comprises modifying the internal state of the integrated circuit. ([Croguennec, Fig. 2, col. 5, ln. 36-57] a countermeasure circuit [respective reaction circuit] performs a countermeasure on an integrated circuit device [see col. 3, ln. 54-59] such as resetting, powering-down, or triggering an alarm which modify the internal state of the of the integrated circuit from a actively processing state to a different state)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney in view of Kose with the teachings of Croguennec to wherein the disturbance corresponds to a modification of an internal state of the integrated circuit; and a performing a first countermeasure with a first respective reaction circuit, wherein performing the first countermeasure comprises modifying the internal state of the integrated circuit.  One of ordinary skill in the art would have been motivated to make this modification because such countermeasure would prevent data stored in the device from being corrupted and prevent the security of the device from being breached.  (Croguennec, col. 4, ln. 1-5)

As per claim 12, Finney in view of Croguennec and Kose teaches claim 11.  
Finney also teaches receiving, by a second monitoring circuit of a second protective node of the plurality of protective nodes, information representative of the detected disturbance from the first monitoring circuit.  ([Finney, Fig. 14; para. 0064; para. 0065] a redundant/secondary protection module [second monitoring circuit] corresponding to a second IED [a second protective node of the plurality of protective nodes; the primary protection modules may be implemented in individual blocks of IED, where an IED performs the function of one of the primary protection modules – see para. 0050] is configured to verify the detection of an electrical disturbance by the first primary protection module, using a subset [examiner notes the common meaning of subset: any set of data in a main set including all of the data, or a portion of the data] of the same plurality of electrical measurements [information representative of the detected disturbance from the first monitoring circuit – see para. 0051])

However, Croguennec teaches performing a second countermeasure with a second reaction circuit of the second protective node based on an output of the second monitoring circuit. ([Croguennec, col. 7, ln. 5-12] different countermeasure circuits can be triggered based on a specific location within the device.  For example, more drastic countermeasures [a second countermeasure of the second protective node] can be initiated if the attack is detected in areas of the device that store or process protected data [based on the output of the second monitoring circuit])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney in view of Kose with the teachings of Croguennec to include performing a second countermeasure with a second reaction circuit of the second protective node based on an output of the second monitoring circuit.  One of ordinary skill in the art would have been motivated to make this modification because such different countermeasures can beneficially detect and protect against different types of attacks and be optimally implemented on different types of electronic circuits, such as modification of memory for particular types of secure memory circuits.  (Croguennec, col. 9, ln. 44-56; col. 6, ln. 43-58 )

As per claim 13, Finney in view of Croguennec and Kose teaches claim 12.  
Finney in view of Kose does not clearly teach wherein the first countermeasure is different from the second countermeasure.  
However, Croguennec teaches wherein the first countermeasure is different from the second countermeasure.  ([Croguennec, col. 6, ln. 63-67 to col. 7, ln. 1-4] a list of countermeasures from least sever to more drastic are disclosed including resetting, to powering off, to self-destruction of the device)


As per claim 14, Finney in view of Croguennec and Kose teaches claim 12.  
Finney also teaches wherein the first protective node is associated with a first circuit [of the integrated circuit], wherein the second protective node is associated with a second circuit [of the integrated circuit], ([Finney, para. 0036; Fig. 1] illustrated is where a first IED is associated with a first part of an electric system [a first circuit] and where a second IED is associated with a second part of an electric system [a second circuit]. The electronic circuit as an integrated circuit more clearly is taught by Kose below)
Finney does not clearly teach the electronic circuit as an integrated circuit; wherein the first countermeasure comprises modifying an aspect of the first circuit, and wherein the second countermeasure comprises modifying an aspect of the second circuit. (However, see Finney para. 0032 – the IED refers to any microprocessor-based device that controls/automates/protects monitored equipment.  Such equipment includes programable logic controllers, implying the protected equipment/electronic circuit is an integrated circuit)
However, Kose teaches the electronic circuit as an integrated circuit.  (Kose, pg. 1, sec. Introduction; DC-DC voltage converters/regulators are generally used as power supplies in deep submicrometer integrated circuits, which are part of the integrated circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney, Kose and Croguennec for the same reasons as disclosed above.

However, Croguennec teaches wherein the first countermeasure comprises modifying an aspect of the first circuit, and wherein the second countermeasure comprises modifying an aspect of the second circuit.  ([Croguennec, col. 7, ln. 5-12] different countermeasure circuits can be triggered based on a specific location within the device.  For example, more drastic countermeasures [a second countermeasure] can be initiated if the attack is detected in areas of the device that store or process protected data, and a different countermeasure [a first countermeasure] for other areas.  [Col. 2, ln. 11-19] such countermeasures include modifying aspects of the memory, such as deleting or preventing storage)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

As per claim 15, Finney in view of Croguennec and Kose teaches claim 14.  
Finney in view of Kose does not clearly teach wherein the first circuit is a memory, and wherein modifying an aspect of the first circuit comprises blocking writing into the memory, blocking access into the memory, deleting content of the memory.
However, Croguennec teaches wherein the first circuit is a memory, and wherein modifying an aspect of the first circuit comprises blocking writing into the memory, blocking access into the memory, deleting content of the memory.  ([Croguennec, col. 2, ln. 11-19] such countermeasures include modifying aspects of the memory, blocking write data from being stored, freezing the device [blocking access into the memory] and deleting the contents of the protected data)


As per claim 18, Finney in view of Croguennec and Kose teaches claim 11.  
Finney does in view of Kose not clearly teach wherein the disturbance is caused by an attack.  
However, Croguennec teaches wherein the disturbance is caused by an attack.  ([Croguennec, col. 1, ln. 49-51] the countermeasure for the disturbance is in response to a radiation-based attack)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney, Croguennec and Kose for the same reasons as disclosed above.

As per claim 19, Finney in view of Croguennec and Kose teaches claim 18.  
Finney does not clearly teach wherein the attack comprises a focused ion beam (FIB) attack, or physically cutting off or diverting an electrical path of the integrated circuit.  
However, Croguennec teaches wherein the attack comprises a focused ion beam (FIB) attack, or physically cutting off or diverting an electrical path of the electronic integrated circuit.  ([Croguennec, col. 4, ln. 57 to col. 5, ln. 22] the attack directs a beam of radiation, such as a laser [a focused ion beam attack], the attack may be invasive and physical such as grinding material that protects the element [physically cutting off], and the attack may cause the device to completely bypass a security algorithm [diverting an electrical path of the electronic circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney, Croguennec and Kose for the same reasons as disclosed above.

As per claim 20, Finney teaches a microcontroller comprising:  a first protective node comprising: ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes])
a first detection circuit configured to detect a disturbance of the microcontroller, ([Finney, para. 0048] a protection module may receive inputs measurements from the input module [a first detection circuit].  [Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance. [Para. 0032] the IED is a microprocessor-based device that monitors/protects a programmable logic controller and other types of electronic controller circuits [microcontroller]) 
a first monitoring circuit configured to process information representative of the detected disturbance [, wherein the disturbance corresponds to a modification of an internal state of the microcontroller]; and ([Finney, Fig. 3A, para. 0046] the IED comprises a protection module [a monitoring circuit/hardware module – see for example, Fig. 5-13] configured to monitor [process information] any of a wide variety of electrical components [information representative of a detection of a disturbance – see para. 0023 and para. 0025]. Wherein the disturbance corresponds to a modification of an internal state of the microcontroller is taught by Croguennec below)
a first reaction circuit configured to perform [a first countermeasure] based on an output of the first monitoring circuit [, wherein performing the first countermeasure comprises modifying the internal state of the microcontroller]; and ([Finney, para. 0042; claim 4] the IED comprises an output module [respective reaction circuit].  When an electrical disturbance is detected by the protection module, the output module provides control and/or feedback signals that result in one or more protective measures such as generating a trip output to cause a breaker to trip based on the output of the protection logic [a reaction circuit configured to perform a first countermeasure, wherein performing the first countermeasure comprises modifying the internal state of the microcontroller is taught by Croguennec below)
a second protective node comprising: ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes] including a second protective node)
a second monitoring circuit configured receive information representative of the detected disturbance from the first monitoring circuit, and ([Finney, Para. 0064; para. 0065] the second IED comprises a second protection module [a monitoring circuit/hardware module].  [Para. 0064; para. 0065] the redundant/secondary protection module [second monitoring circuit] corresponding to a second IED is configured to verify the detection of an electrical disturbance by the first primary protection module, using [receiving] a subset of the same plurality of electrical measurements [information representative of the detected disturbance from the first monitoring circuit])
Finney does not clearly teach wherein the microcontroller is integrated in an integrated circuit; wherein the disturbance corresponds to a modification of an internal state of the microcontroller; and a first reaction circuit configured to perform a first countermeasure, and a second reaction circuit configured to perform a second countermeasure based on an output of the second monitoring circuit, wherein performing the first countermeasure comprises modifying the internal state of the microcontroller. (However, see Finney para. 0032 – the IED refers to any microprocessor-based device that controls/automates/protects monitored equipment.  Such equipment includes programable logic controllers, implying the protected equipment/electronic circuit is an integrated circuit)
However, Kose teaches the microcontroller is integrated in an integrated circuit.  (Kose, pg. 1, sec. Introduction; DC-DC voltage converters/regulators are generally used as power supplies in deep submicrometer integrated circuits, which are part of the integrated circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Kose to integrated circuit.  One of ordinary skill in the art would have been motivated to make this modification because on-chip voltage regulators are required for noise sensitive circuits to generate and regulate the supply voltage to the load circuitry.  (Kose, pg. 1, sec. Introduction)
Finney in view of Kose does not clearly teach wherein the disturbance corresponds to a modification of an internal state of the microcontroller; and a first reaction circuit configured to perform a first countermeasure, and a second reaction circuit configured to perform a second countermeasure based on an output of the second monitoring circuit, wherein performing the first countermeasure comprises modifying the internal state of the microcontroller.
However, Croguennec teaches wherein the disturbance corresponds to a modification of an internal state of the microcontroller; and ([Croguennec, col. 1, ln. 37-41; col. 1, ln. 49-51] a hacker may subject the smart card [a microcontroller - see col. 3, ln. 54-59; col. 6, ln. 39-41] to various kinds of radiation, such as laser light directed to internal circuits in an attempt to corrupt protected data [modification of internal state], which is the disturbance protected against by the countermeasure)
a first reaction circuit configured to perform a first countermeasure, wherein performing the first countermeasure comprises modifying the internal state of the microcontroller. ([Croguennec, Fig. 2, col. 5, ln. 36-57] a countermeasure circuit [first reaction circuit] performs a countermeasure on an integrated circuit device [a microprocessor - see col. 3, ln. 54-59; col. 6, ln. 39-41] such as resetting, powering-down, or triggering an alarm which modify the internal state of the of the integrated circuit from an actively processing state to a different state)
a second reaction circuit configured to perform a second countermeasure based on an output of the second monitoring circuit.  [Croguennec, col. 7, ln. 5-12] different countermeasure circuits can be triggered based on a specific location within the device.  For example, more drastic countermeasures [a second countermeasure of the second protective node] can be initiated if the attack is detected in areas of the device that store or process protected data [based on the output of the second monitoring circuit].  [Col. 6, ln. 39-41] An embodiment is the remedial actions trigger on a microprocessor/microcontroller that works in conjunction with [integrated in] the device [integrated circuit – see col. 3, ln. 54-59])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney in view of Kose with the teachings of Croguennec to include wherein the disturbance corresponds to a modification of an internal state of the microcontroller; and a first reaction circuit configured to perform a first countermeasure, and a second reaction circuit configured to perform a second countermeasure based on an output of the second monitoring circuit, wherein performing the first countermeasure comprises modifying the internal state of the microcontroller.  One of ordinary skill in the art would have been motivated to make this modification because 1) such countermeasure would prevent data stored in the device from being corrupted and prevent the security of the device from being breached, and 2) such a plurality of reaction circuits/countermeasures can beneficially detect and protect against different types of attacks and be optimally implemented on different types of electronic circuits, such as modification of memory for particular types of secure memory circuits.  (Croguennec, col. 4, ln. 1-5; col. 9, ln. 44-56; col. 6, ln. 43-58)

As per claim 21, the claim language is identical or substantially similar to that of claim 14. Therefore, it is rejected under the same rationale applied to claim 14.

As per claim 22, Finney in view of Croguennec and Kose teaches claim 1.  
Finney in view of Kose does not clearly teach wherein the disturbance comprises a structural modification of the integrated circuit.  
([Croguennec, col. 4, ln. 57 to col. 5, ln. 22] the attack directs a beam of radiation, such as a laser, the attack may be invasive and physical such as grinding material that protects the element [a structural modification of the integrated circuit])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Croguennec and Kose as applied to claim 4 and 12 above and further in view of Marsili et al. (US Pub. 2019/0221893) (hereinafter “Marsili”).

As per claim 5, Finney in view of Croguennec and Kose teaches claim 4.  
Finney in view of Croguennec and Kose does not clearly teach wherein each monitoring circuit of the integrated circuit is coupled to a bus, and wherein each monitoring circuit of the integrated circuit is configured to communicate to each other of the monitoring circuits of the integrated circuit via the bus.
However, Marsili teaches wherein each monitoring circuit of the integrated circuit is coupled to a bus, ([Marsili, para. 0036; Fig. 1] the communication channel, a signal bus, connects each of the monitoring circuits) and wherein each monitoring circuit of the integrated circuit is configured to communicate to each other of the monitoring circuits of the integrated circuit via the bus.  ([para. 0037] a communication interface of the monitoring circuit receives and sends data packets from the communication channel to other monitoring circuits.  [Para. 0112-0113; Fig. 24] synchronization signals PSYNC1 through PSYNCN, which are data packets, are received and forwarded between monitoring circuits in arbitrary fashion])
integrated circuit is coupled to a bus, and wherein each monitoring circuit of the integrated circuit is configured to communicate to each other of the monitoring circuits of the integrated circuit via the bus.  One of ordinary skill in the art would have been motivated to make this modification because it would be an improvement to implement a communication channel to allow a host controller [such as the HWCM of the instant application] to transmit signals to each of the monitoring circuits and for each of components monitored to be synchronized/corrected in coordination with the all obtained measurements.  (Marsili, para. 0036; para. 0116)

As per claim 6, Finney in view of Croguennec and Kose teaches claim 4.  
Finney in view of Croguennec and Kose does not clearly teach wherein each monitoring circuit of the integrated circuit is coupled to each other of the monitoring circuits of the integrated circuit via respective dedicated links, and wherein each monitoring circuit of the integrated circuit is configured to communicate to each other of the monitoring circuits of the integrated circuit via the respective dedicated links.
However, Marsili teaches wherein each monitoring circuit of the integrated circuit is coupled to each other of the monitoring circuits of the integrated circuit via respective dedicated links, ([Marsili, para. 0037] in another embodiment, the communication channel includes a plurality of channel sections [dedicated links], where the sections connects two of the monitoring circuits with each other) and wherein each monitoring circuit of the integrated circuit is configured to communicate to each other of the monitoring circuits of the electronic circuit via the respective dedicated links. ([Marsili, para. 0037] a communication interface of the monitoring circuit receives and sends data packets from the communication channel by means of the channel sections [dedicated links] to other monitoring circuits.  [Para. 0112-0113; Fig. 24] synchronization signals PSYNC1 through PSYNCN, which are data packets, are received and forwarded between monitoring circuits by means of the channel sections [dedicated links])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney, Croguennec, Kose and Marsili for the same reasons as disclosed above.

As per claim 16, Finney in view of Croguennec and Kose teaches claim 12.  
Finney in view of Croguennec and Kose does not clearly teach further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a bus that is coupled to all protective nodes of the plurality of protective nodes.
However, Marsili teaches further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a bus ([Marsili, para. 0036; Fig. 1] the communication channel, a signal bus, connects each of the monitoring circuits) that is coupled to all protective nodes of the plurality of protective nodes. ([para. 0037] a communication interface of the monitoring circuit receives and sends data packets from the communication channel to other monitoring circuits.  [Para. 0112-0113; Fig. 24] synchronization signals PSYNC1 through PSYNCN, which are data packets, are received and forwarded between monitoring circuits in arbitrary fashion])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney in view of Croguennec and Kose with the teachings of Marsili to include transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a bus that is coupled to all protective nodes of the plurality of protective nodes.  One of ordinary skill in the art would have been it would be an improvement to implement a communication channel to allow a host controller [such as the HWCM of the instant application] to transmit signals to each of the monitoring circuits and for each of components monitored to be synchronized/corrected in coordination with the all obtained measurements.  (Marsili, para. 0036; para. 0116)

As per claim 17, Finney in view of Croguennec and Kose teaches claim 12.  
Finney in view of Croguennec and Kose does not clearly teach further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a dedicated link that is coupled between the first monitoring circuit and the second monitoring circuit.
However, Marsili teaches further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a dedicated link that is coupled between the first monitoring circuit and the second monitoring circuit.  ([Marsili, para. 0037] in another embodiment, the communication channel includes a plurality of channel sections [dedicated links], where the sections connects and allows communication between two of the monitoring circuits [a first and second monitoring circuit].  [Para. 0112-0113; Fig. 24] the data transmitted is PSYNC data packets, are representative of corrections in period sync that needs to be made [information representative of the detected disturbance])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Finney, Croguennec, Kose and Marsili for the same reasons as disclosed above.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Croguennec and Kose as applied to claim 11 above, and further in view of Meriac et al. (US Pub. 2019/0391888) (hereinafter “Meriac”)

As per claim 23, Finney in view of Croguennec and Kose teaches claim 11.  
Finney in view of Croguennec and Kose does not clearly teach wherein modifying the internal state of the integrated circuit comprises deleting a cryptographic key of an encryption circuit of the integrated circuit.  (However, see Croguennec, col. 2, ln. 16-18: initiating a countermeasure includes causing protected data to be erased, in conjunction with col. 5, ln. 22-26: a hacker may be able to obtain a key value corresponding to a security algorithm [cryptographic key] together implying that a countermeasure is erasing a security key)
However, Meriac teaches wherein modifying the internal state of the integrated circuit comprises deleting a cryptographic key of an encryption circuit of the integrated circuit.  ([Meriac, para. 0048] if a malicious attack is detected, cryptographic keys of the SoC [encryption engine circuit of the integrated circuit – see para. 0002 and para. 0061] may be deleted) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Finney in view of Croguennec and Kose with the teachings of Meriac to wherein modifying the internal state of the integrated circuit comprises deleting a cryptographic key of an encryption circuit of the integrated circuit.  One of ordinary skill in the art would have been motivated to make this modification because deleting such keys would make it so that the keys are not available to the attacker in the event of a malicious attack.  (Meriac, para. 0048)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marzencki et al. "Integrated power harvesting system including a MEMS generator and a power management circuit;" Sensors and Actuators A: Physical 145; 2008; pg. 363-370 discloses a piezoelectric power generator integrated circuit.  
Khan et al. "Implications of Distributed On-Chip Power Delivery on EM Side-Channel Attacks;" 2017 IEEE International Conference on Computer Design (ICCD); 2017; pg. 329-336, discloses EM attacks that effect on-chip power delivery circuits. 
Lecomte et al. (US Pub. 2017/0310688) discloses a system for securing an electronic circuit against fault injection wherein electrical activity generators are integrated into the circuit as to improve the number of partitions that can be constructed on the circuit
Barenghi et al. "Fault injection attacks on cryptographic devices: Theory, practice, and countermeasures;" Proceedings of the IEEE 100.11; 2012; pg. 3056-3076 discloses countermeasures to thwart fault injection attacks.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498